Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combination set forth in claim 1. In particular, for claim 1, does not show “the vehicle control unit is configured to switch the drive mode from the engine drive mode to the EV drive mode through first, second, and third stages, the first stage being a stage in which the vehicle control unit starts the filling control and the torque replacement control when the conditions for stopping the engine are satisfied, the second stage being a stage in which the vehicle control unit switches the switch valve to the second state during the torque replacement control to terminate the filling control and starts the clutch disengagement control, and the third stage being a stage in which the vehicle control unit stops the engine after completion of the torque replacement control and the clutch disengagement control” in combination with the other claim limitations. The mode switching and combination of each steps in the stages deemed the claim allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirata et al. ‘437 teaches a hybrid vehicle with clutch controls happening between the engine and electric motor in the power transmission path but lacks the two oil passages and the switch valve with hydraulic controls. The prior art also lacks the filling controls and the order of the steps in the stages to stop the engine.
Amemiya ‘358 teaches a hybrid vehicle with the engine and electric motor/generator connected via a clutch and the engine stop controls. However, the prior lacks the order of the steps in the stages to stop the engine, two oil passages, and engine start controls.  
Kuwahara et al. ‘953 teaches switching valves and a hydraulic circuit of a clutch with oil passages between the engine and the electric motor but lacks the order of steps in the stages to stop the engine. 
Bray ‘125 teaches two oil passages but lacks the engine stop and start controls and the drive modes. 

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/
Examiner, Art Unit 3656                                                                                                                                                                                             
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656